Title: From John Adams to Horatio Gates, 13 August 1776; 18 August 1776
From: Adams, John
To: Gates, Horatio


     
      Dear Sir
      Philadelphia August 13. 1776
     
     Your Favours of 24 June, and 17. July, are before me. I wish with all my Heart that you were Dictator at Ticonderoga, as much as it was intended you Should be, in Canada. Not for the sake of promoting Mr. Rice, nor any other particular Person, but for the good of the Service in general. Let me ask you however, by the Way, whether, Rice would not do for a Judge Advocate in that Department?
     I Showed your last Letter to Mr. Chase, who begged it to write you an answer. I have exactly the Same Idea of him, which you express. He had the good of the Service at Heart, but was too Sanguine, and had too little Experience in such Scenes, and too little Penetration into the Characters of Men.
     I lament the wretched State of your Army: but am happy to find by your last Letter to Congress, that Things are getting into a better Train. The Small Pox must be cleansed out of the Army, or it will be undone. A Circular Letter went, Sent to you or to General Schuyler, for a compleat Return of every Thing in your Department to the War office. We have as yet received no answer. Let me beg of you to transmit it as soon as possible. The Want of regular Returns has ruined our Affairs in Canada, and without them from every Department, We shall ever be in Confusion.
     Since the Receipt of your Letter, I have procured Resolutions to be past that regular Returns shall be made at least once a Month, by the Commanding officer the Paymaster, the Quarter Master, Muster Master and Commissary, and if these Returns are not now made, I think there will Inquiries be made, into the Cause of the Neglects, which will not be very pleasant to the Negligent. We shall know who is General, who Quarter Master who Paymaster, who Commissary and who Muster Master, important secrets in Canada, which all our Penetration was never able to discover.
     We are very anxious, for you and your Army, as well as for the General and his at New York: We expect some bold Strokes from the Enemy, but I dont believe that How and Burgoigne will unite their Forces this year.
     
     
      Aug. 18.
     
     Since the above was written We received your Return. It is the most Systematical, that I have seen. Your Letter gives us great Joy.
    